ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Bruce E. Brody committed professional misconduct warranting public discipline, namely, failure to maintain trust account books and records and failure to cooperate with a disciplinary investigation, in violation of Minn. R. Prof. Conduct 1.15(h), as interpreted by Appendix 1, 8.1(b), 8.4(d), and Rule 25(a), Rules on Lawyers Professional Responsibility (RLPR). Respondent did not respond to the petition. On October 8, 2014, we deemed the allegations in the petition admitted. See Rule 13(b), RLPR. The parties were invited to submit briefs on the appropriate discipline to be imposed; however, only the Director filed a brief on the issue of the appropriate discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that:
1. Respondent Bruce E. Brody is indefinitely suspended from the practice of law, effective 14 days from the date of the filing of this order, with no right to petition for reinstatement for 6 months;
2. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR. Reinstatement is conditioned on successful completion of the professional responsibility portion of the state bar examination and satisfaction of continuing legal education requirements, pursuant to Rule 18(e), RLPR; and
3.Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR. '
BY THE COURT:
/s/_ Alan C. Page Associate Justice ,